Citation Nr: 0928293	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-41 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the award of 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD and assigned 
an initial 10 percent evaluation.  The disability rating was 
increased to 30 percent disabling, effective to the date of 
claim, in March 2005.

In January 2006, the Veteran and C.A. testified at a personal 
hearing before a Decision Review Officer (DRO).  In February 
2007, the Veteran and C.A. testified at a personal hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
these hearings are of record.

In a decision dated March 2008, the Board denied an 
evaluation in excess of 30 percent disabling for PTSD as well 
as numerous additional issues.  With respect to the PTSD 
claim, the appellant appealed the Board's March 2008 decision 
on this issue to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated February 23, 
2009, the Court remanded this issue to the Board pursuant to 
the terms of a Joint Motion for Remand (JMR).

As addressed below, the issue of entitlement to an earlier 
effective date for the award of service connection for 
tinnitus is listed on the title page for procedural purposes 
only.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

On review of the Veteran's arguments and recently submitted 
medical evidence, the issue of entitlement to TDIU has been 
reasonably raised.  In a statement received in November 2008, 
the Veteran raised additional service connection issues.  The 
Board, therefore, refers these issues to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the JMR is not clear.  The parties to the JMR 
appear to have determined that the Board must provide 
additional reasons and bases for its determination that a 
staged rating is not warranted in this case, though this is 
not clear. 

In any event, the Board issued the last decision in March 
2008.  In May 2009, the Board received additional evidence 
which included an October 2008 medical opinion stating that 
the Veteran's PTSD significantly limited his capacity for 
normal occupational and social functioning, and a letter from 
the Social Security Administration (SSA) notifying the 
Veteran of an award of disability benefits effective April 
2009.

As the recently received new evidence suggests an increased 
severity of the Veteran's PTSD symptoms, the Veteran should 
be afforded additional examination to evaluate the current 
severity of his PTSD which includes opinion regarding the 
effects of his PTSD upon his employability.  VAOPGCPREC 11-95 
(Apr. 7, 1995) (VA examination is not adequate for rating 
purposes when the claimant alleges that the disability in 
question has undergone an increase in severity since the time 
of the last examination).

Additionally, the RO should associate with the claims folder 
records related to the Veteran's application for SSA 
disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.)  

Further, as the record reflects that the Veteran has 
submitted an application for VA Vocational and Rehabilitation 
benefits, the RO should also associate with the claims folder 
all records pertaining to the Veteran's evaluation for 
eligibility to participate in VA's Vocational Rehabilitation 
program.

In a decision dated March 2008, the Board granted the 
Veteran's claim of service connection for tinnitus.  The 
Veterans Appeals Control and Locator System (VACOLS) reflects 
that the RO has issued a decision assigning an effective date 
of award, and notified the Veteran of this decision by letter 
dated July 2008.  The actual rating decision, however, is 
located in a temporary folder.  

Nonetheless, the Board has received a copy of the Veteran's 
notice of disagreement with respect to the effective date 
assigned for the award of service connection for tinnitus.  
Because the filing of a notice of disagreement initiates 
appellate review, this claim must be remanded for the 
preparation of a statement of the case.  Manlincon, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the 
Veteran's PTSD treatment from the Ann 
Arbor, Michigan VA Medical Center since 
February 2007.

2.  Associate with the claims folder all 
records pertaining to the Veteran's 
evaluation for eligibility to participate 
in VA's Vocational Rehabilitation program.

3.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

4.  Schedule the Veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service- 
connected PTSD.  The claims file must be 
made available to the physician designated 
to examine the Veteran.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished.

In addition to interview and mental status 
examination, the examiner is requested to 
express, in terms of a Global Assessment 
of Functioning (GAF) score, the Veteran's 
current GAF score and identify, to the 
extent possible, any increased or 
decreased severity of symptoms that has 
occurred since January 2003.

The examiner should also provide an 
opinion as to whether the Veteran's PTSD 
has precluded his ability to obtain and 
maintain substantially gainful employment.  
If unemployability due to PTSD is found, 
the examiner is requested to indicate the 
approximate date that the Veteran became 
unemployable due to his PTSD.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

5.  Issue the Veteran a statement of the 
case with regard to the July 2008 rating 
decision that assigned an effective date 
for the award of service connection for 
tinnitus.  The Veteran should be informed 
of his appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

6.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

